PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks payment of $580.08 for general office support and word processing services provided to the Mount Olive Correctional Complex, a facility of the respondent. The invoice for the services was not processed for payment in the proper fiscal year; therefore, claimant has not been paid. In its Answer, respondent admits the validity and amount of the claim., and states that there were sufficient funds expired in the appropriate fiscal year with which the invoice could have been paid.
In view of the foregoing, the Court makes an award in the amount of $580.08.
Award of $580.08.